Title: To Thomas Jefferson from John Benson, 25 March 1807
From: Benson, John
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Fredg 25 March 1807
                        
                        Permit me to congratulate you, on the arrival of Col Bur, who was brout in town this evening under a guard
                            of 9 men, at the very moment he arrived, Mr. Ford also arrived, with despatches to the Officer, and at 12 OClock we shall
                            start Them for Richmond, in haste
                   May you live to enjoy peasce. Your frend
                        
                            Benson
                            
                        
                    